Citation Nr: 0032840	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 22, 1969, to March 
15, 1971.  

The appeal arises from the March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying service connection for multiple 
sclerosis. 

In the course of the veteran's appeal he testified before the 
undersigned Veterans Law Judge at the RO in November 1999.  A 
transcript of that hearing is included in the claims folder.  

In June 2000 the veteran's representative submitted medical 
evidence, consisting of a December 1999 medical report by a 
private neuroradiologist, as well as statements by the 
veteran and his wife, accompanied by a waiver of RO 
consideration of this evidence prior to Board review.   


REMAND

The veteran contends that he is entitled to service 
connection for multiple sclerosis based on development of the 
disorder in service or within seven years post service.  

Service connection may be granted for disability resulting 
from disease or injury which is incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

Service connection may also be allowed on a presumptive basis 
for multiple sclerosis if the disability becomes manifest to 
a compensable degree within seven years after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In November and December, 1969, the veteran was seen in 
service for complaints of severe anterior chest pain which 
could arise at any moment and which resolved by itself in two 
to three minutes.  Chest X-rays were normal and no 
significant findings were noted.  An examiner assessed rule 
out malingering.  

In service in March 1970 the veteran was treated for 
complaints of pains in the chest and dizzy spells, with no 
history of previous disease except pneumonia in November 
1969.  The veteran was noted to smoke one-half pack of 
cigarettes per day and to have a productive cough and sore 
throat.  Upon examination, the chest had an occasional 
inspiratory wheeze.  Heart sounds were normal, with a 
questionable frictional rub at the apex.  Chest X-rays showed 
elevated diaphragms with a questionable globular heart.  Upon 
heart re-examination, there was an apical systolic murmur, 
but no frictional rub.  Heart thrust was vigorous, and there 
was no apparent cardiac enlargement.  The examiner assessed 
rule out organic heart disease.  

Upon inservice consultation in April 1970 for a possible 
heart condition, the veteran reported dizziness and 
palpitations when climbing stairs, with no syncope, no 
symptoms of hyperthyroidism, no rheumatic fever and no 
congenital heart disease.  Chest X-rays were normal.  The 
examiner assessed functional systolic murmur.  No further 
evaluation was indicated.  

In service in August 1970 the veteran was treated for 
complaints of hearing loss in his right ear.  Tympanic 
membranes and ear canals were within normal limits.  The 
veteran heard moderate whispered voice in the left ear and 
soft whispered voice in the right ear.  Weber was normal, and 
Rinne test was positive bilaterally.  Upon audiometric 
testing, there was some low frequency hearing loss 
bilaterally, but hearing was essentially normal.  

In service in October 1970 the veteran was treated for pain 
in the left fourth proximal interphalangeal joint.  The 
veteran reported having hit someone with his left hand.  X-
rays were negative.  

Upon separation examination in February 1971, the veteran was 
physiologically normal.  An interval history was noted of 
pneumonia at Fort Dix in 1969, shigellosis in September 1970 
in Korea, and a functional heart murmur in March 1970.  The 
veteran was assessed with a function heart murmur by history.  

Post service medical records include private treatment notes 
dating from September 1977 to January 1989.  

In March 1986 the veteran was hospitalized for complaints of 
chest pain with associated lightheadedness and discomfort in 
the right wrist.  A thallium stress test was negative for 
ischemia.  Enzymes and an EKG were negative for ischemia.  An 
upper gastrointestinal examination and gallbladder series 
were reportedly normal.  The veteran was asymptomatic when 
placed on Cardizem.  The examiner assessed chest pain of 
uncertain etiology, possibly coronary spasm.  

A March 1987 EKG presents a reading of sinus bradycardia with 
an otherwise normal EKG.  

The veteran underwent VA examination in July 1998, and the 
veteran's claims folder was reviewed prior to the examiner's 
preparation of an addendum to the examination report in 
February 1999.  It was noted that multiple sclerosis was 
diagnosed in 1995.  The veteran gave a history of right eye 
blindness and left upper and lower extremity weakness since 
his mid 20's.  The diagnosis on the examination was multiple 
sclerosis.  The conclusions of the report are somewhat 
unclear, owing to apparent language difficulties of the 
examiner.  To the extent the examiner's conclusions are 
discernable, they are that the veteran's multiple sclerosis 
is not shown by the evidence of record to have begun in 
service or during the presumptive period for service 
connection for multiple sclerosis ending on March 15, 1978.  

At a November 1999 hearing before a the undersigned Veterans 
Law Judge, the veteran testified to being treated in service 
for fatigue and dizziness in 1970.  He also testified to 
other symptoms in the seven years immediately post service 
which he attributed to multiple sclerosis.  

In two statements submitted in November 1999, the veteran 
reported a history of various symptoms over the years from 
service and up to the present.  These included dizziness, 
various injuries, numbness in different body parts, 
coordination difficulties, and vision problems.  The veteran 
also reported on his eventual diagnosis with multiple 
sclerosis.  Also submitted in November 1999 was a statement 
by the veteran's ex-wife, who had reportedly been married to 
the veteran from 1971 to 1978.  She stated that the veteran 
had various problems during that interval, including numbness 
in hands and legs, frequent fatigue, and lack of 
coordination, such as stumbling and dropping objects, even 
though he was not under the influence of alcohol.  

In December 1999 a private neuroradiologist reviewed the 
veteran's medical records including service medical records, 
and noted the veteran's history as reported by the veteran 
and his ex-wife.  The examiner concluded that the veteran's 
multiple sclerosis began either in service or within the 
seven years immediately following service.  The physician 
based this opinion on reports by the veteran and his ex-wife 
of symptoms attributable to multiple sclerosis experienced in 
service and shortly thereafter, and on a review of all the 
medical records.  The examiner noted that the veteran was 
medically evaluated for unexplained dizziness in 1970 and for 
unexplained numbness in 1978, and that the veteran and his 
ex-wife reported instances of balance problems, stumbling, 
left foot dragging, and numbness in the left hand/leg within 
seven years of service.  The physician concluded that all 
these symptoms were early symptoms of multiple sclerosis.  

The Board notes that the treatment for dizziness in 1970 
which the December 1999 neuroradiologist attributed to 
multiple sclerosis was accompanied by complaints of 
significant anterior chest pain.  Clinical evaluations for 
complaints of chest pain and associated dizziness in 1969 and 
1970 resulted in assessments of malingering, rule out organic 
heart disease, and functional systolic murmur.  The 
undersigned Board member is aware of other cases in which 
multiple sclerosis has been diagnosed many years post 
service, where in earlier years the veteran was suspected of 
malingering.  Nonetheless, other potential medical causes for 
the veteran's dizziness and associated chest pain are 
presented by the medical record.  Similarly, while the 
December 1999 neuroradiologist attributed a March 7, 1978 
clinical record of numbness of the first three fingers of the 
left hand to multiple sclerosis, the clinical records from 
1978 inform that the veteran had associated left neck muscle 
spasm and had been assigned a diagnosis of radiculitis.  

While the medical record within the claims folder ascribes 
symptoms in service and in the seven years post service to 
conditions other than multiple sclerosis, and while the VA 
examiner's opinion in February 1999, to the extent it may be 
understood, is to the effect that the medical record is 
negative for multiple sclerosis either in service or within 
the first seven years post service, the Board is unwilling to 
rely entirely on this evidence, in part because of the 
apparent language problems described above, in part because 
there is a favorable medical opinion from a private physician 
of record, and in part because there are other pertinent 
medical records which have not been obtained for association 
with the claims folder.  The VA examination report in July 
1998 contained recorded clinical data about the veteran 
having been diagnosed in 1995 with multiple sclerosis by a 
Dr. Keller and having been treated for the disorder since 
that time by the Brick Town Neurology Clinic.  These medical 
records are not in the claims folder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain all clinical 
records from Dr. Keller and the Brick 
Town Neurology clinic for treatment of 
multiple sclerosis since 1995.  These 
medical records should then be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination by a qualified 
neurologist to determine the etiology and 
date of onset of his current multiple 
sclerosis.  If the same examiner who 
examined the veteran in July 1998 
examines the veteran on this occasion, 
the examiner is to be assisted in the 
preparation of the examination report by 
a medical technical writer.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail. The examiner should 
specifically provide an opinion as to 
whether it is at least as likely as not 
that multiple sclerosis was present in 
service or within the first seven years 
post service.  In that regard, the 
examiner should address the findings and 
opinions expressed by the private 
neuroradiologist in the December 1999 
report, contained within the claims 
folder. 

3.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



